DETAILED ACTION
Applicants’ arguments, filed 19 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-5, 9, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisgaier et al. (US 2008/0293633 A1).
Bisgaier et al. (hereafter referred to as Bisgaier) is drawn to the prevention and treatment of acute coronary syndrome, as of Bisgaier, title and abstract. Bisgaier teaches administration of anticoagulants and antiplatelet agents in paragraph 0113. Bisgaier teaches administration of active agents by inhalation in paragraph 0121 and 0127. One of the active agents taught by Bisgaier is argatroban, as of paragraph 0114 of Bisgaier, which is understood to be a univalent direct thrombin inhibitor.
Bisgaier is not anticipatory because Bisgaier does not explicitly teach a single embodiment comprising administration of anticoagulants and/or antiplatelet agents via inhalation. As such, the prior discloses compositions containing both anticoagulants, antiplatelet agents, and administration via inhalation. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 2, Bisgaier teaches argatroban, as of paragraph 0114 of Bisgaier, which is understood to be a univalent direct thrombin inhibitor.
As to claim 3, Bisgaier teaches argatroban, as of paragraph 0114 of Bisgaier, which is understood to be a univalent direct thrombin inhibitor.
As to claim 4, Bisgaier teaches the following, as of paragraph 0127, reproduced below.

[0127] For administration by inhalation, the pharmaceutical formulation can be delivered by aerosol spray from pressurized packs or via nebulizer, with the use of a suitable propellant, e.g., dichlorodifluoromethane, trichlorofluoromethane, dichlorotetrafluoroethane, carbon dioxide or other suitable gas. In the case of a pressurized aerosol the dosage unit can be determined by providing a valve to deliver a metered amount, for example, a metered dose inhaler. Capsules and cartridges of e.g., gelatin for use in an inhaler or insulator can be formulated comprising a powder mix of the Apo A-I Milano and a suitable powder base such as lactose or starch.


As to claim 5, Bisgaier teaches a dry powder formulation and an aerosol in paragraph 0127, which is reproduced above.
As to claim 9, Bisgaier teaches ischemic events and angina in at least paragraph 0008.
As to claim 11, this is an independent claim requiring the prevention of acute coronary syndrome. Bisgaier teaches such prevention as of the title of the reference.
As to claim 12, the skilled artisan would have understood that agratroban, as of Bisgaier, would have prevented platelet aggregation. This is because the skilled artisan would have been aware that agratroban is an inhibitor of thrombin, and that thrombin causes platelets to aggregate. As such, the skilled artisan would have been aware that inhibiting thrombin would have caused platelets to aggregate.
As to claim 13, Bisgaier teaches unstable angina in paragraph 0055, and myocardial infarction in paragraph 0065.
As to claim 17, this is an independent claim that recites administration of one of various types of drugs via inhalation to treat acute coronary syndrome, wherein one type of drug is a direct thrombin inhibitor. The teachings of Bisgaier render obvious the administration of argatroban via inhalation, as explained in the above rejection of claim 2. As such, claim 17 is rejected for essentially the same reason as to why claim 2 is rejected.



Claims 2-9, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney et al. (US 2013/0199527 A1) in view of Cruz-Gonzalez et al. (Expert Opinion in Drug Metabolism and Toxicology, Vol. 8(11), 2012, pages 1483-1493).
Smutney et al. (hereafter referred to as Smutney) is drawn to a dry powder inhaler for drug delivery via the lungs, as of Smutney, title and abstract. One drug that can be delivered by the device of Smutney is argatroban, as of Smutney, paragraph 0225.
Smutney does not teach treatment of acute coronary syndrome.
Cruz-Gonzalez et al. (hereafter referred to as Cruz-Gonzalez) is drawn to argatroban for acute coronary syndrome, as of Cruz-Gonzalez, page 1483, title and abstract. Cruz-Gonzalez teaches treatment of unstable angina and a specific type of myocardial infarction, as of Cruz-Gonzalez, page 1484, left column, paragraph above section 2. Cruz-Gonzalez teaches using argatroban as a substitute to heparin during cardiopulmonary bypass, as of Cruz-Gonzalez, page 1488, left column, section 7.2.4.
Cruz-Gonzalez does not teach administering argatroban by aerosol inhalation.
It would have been prima facie obvious for one of ordinary skill in the art to have administered argatroban by inhalation, as of Smutney, to treat the conditions indicated by Cruz-Gonzalez. Smutney is drawn to administration of argatroban by inhalation, but is silent as to the patient population for whom argatroban is intended. As Cruz-Gonzalez teaches various conditions from which administration of argatroban would have been indicated, the skilled artisan would have been motivated to have administered 
As to claim 2, the argatroban of both Smutney and Cruz-Gonzalez is understood to read on the claimed requirements.
As to claim 3, the argatroban of both Smutney and Cruz-Gonzalez is understood to read on the claimed requirements.
As to claims 4-5, Cruz-Gonzalez teaches a dry powder inhaler and a dry powder for use in said inhaler, as of Cruz-Gonzalez, title and abstract.
As to claim 6, Smutney teaches particle sizes less than 10 µm, as of Smutney, paragraph 0119.
As to claim 7, Smutney teaches self-administration as of paragraph 0227.
As to claim 8, Smutney teaches a pre-metered single unit dose, as of Smutney, abstract. This is understood to render obvious administering the effective amount in one inhalation.
As to claim 9, Cruz-Gonzalez teaches the following, as of page 1486, right column, paragraph entitled “Clinical Efficacy”, reproduced below.

    PNG
    media_image1.png
    328
    656
    media_image1.png
    Greyscale

The teaching of prophylaxis and treatment of thrombotic events is understood to read on the required clotting.
As to claim 11, this is an independent claim requiring preventing of acute coronary syndrome via inhalation of an antithrombotic compound. Cruz-Gonzalez teaches administration of argatroban for prevention of thrombus formation on mechanical heart valves. Smutney teaches administration of argatroban via inhalation. The skilled artisan would have understood that administration of argatroban to a patient comprising a mechanical heart valve would have prevented acute coronary syndrome because the formation of a thrombus on a heart valve in a manner that it blocks blood flow would have been an acute coronary syndrome. As such, the teachings of Cruz-Gonzalez are drawn to prevention of acute coronary syndrome via administration of argatroban.
As to claim 12, Cruz-Gonzalez teaches the following, as of page 1485, right column, second to last paragraph, reproduced below.

    PNG
    media_image2.png
    288
    648
    media_image2.png
    Greyscale

As to claim 13, Cruz-Gonzalez teaches treatment of patients who have ischemic stroke with argatroban, as of Cruz-Gonzalez, page 1486, right column, paragraph reproduced in the above rejection of claim 9.
As to claim 14, Cruz-Gonzalez teaches administration to patients who have undergone heart valve replacement with a mechanical valve, as of Cruz-Gonzalez, page 1486, right column, paragraph reproduced in the above rejection of claim 9.
As to claim 15, Smutney teaches a pharmaceutically acceptable carrier or excipient in paragraph 0229.
As to claim 17, this is an independent claim that recites administration of one of various types of drugs via inhalation to treat acute coronary syndrome, wherein one type of drug is a direct thrombin inhibitor. The teachings of Smutney and Cruz-Gonzalez render obvious the administration of argatroban via inhalation, as explained in the above rejection of claim 2. As such, claim 17 is rejected for essentially the same reason as to why claim 2 is rejected.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney et al. (US 2013/0199527 A1) in view of Cruz-Gonzalez et al. (Expert Opinion in Drug Metabolism and Toxicology, Vol. 8(11), 2012, pages 1483-1493), the combination further in view of Patton et al. (Nature Reviews Drug Discovery, Vol. 6, January 2007, pages 67-74).
Smutney is drawn to a drug delivery device for dry powder inhaler delivery to the lungs. Smutney teaches delivery of argatroban. Cruz-Gonzalez teaches treating patients suffering from acute coronary syndrome with argatroban. See the rejection above over Smutney in view of Cruz-Gonzalez by themselves.
None of the above references teach the speed at which the patient receiving the medication reaches an anticoagulated state.
Patton et al. (hereafter referred to as Patton) is a review article drawn to drug delivery by inhalation and/or through the lungs, as of Patton, page 67, title and abstract. Patton teaches that uptake and delivery of small molecule therapeutics is rapid and within seconds or minutes, as of Patton, page 67, right column, bottom paragraph. Also see Patton, page 72, figure 5, which shows the speed at which medications of inhaled formulations reach the plasma of the patient.

    PNG
    media_image3.png
    384
    547
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    611
    547
    media_image4.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have administered the inhaled argatroban, as of Smutney, to a patient, in order to have achieved a level of active agent in the plasma and serum quickly. In the case of a patient experiencing an acute clotting event, a treatment to resolve said clotting would have been needed quickly. As inhalation appears to achieve drug in the serum as quickly as intravenous administration, and much more quickly than subcutaneous administration, the skilled artisan would have been motivated to have administered the anticlotting agent argatroban via inhalation in order to have predictably resolved undesired clotting quickly with a reasonable expectation of success.
As to claim 18, the above-reproduced graphs appear to show that inhaled medications enter the bloodstream very quickly, in a manner of a few minutes. As such, in view of the teachings of the above graphs, the skilled artisan would have expected that a patient undergoing an undesired blood coagulation event would have achieved anticoagulation in less than about 30 minutes.
. 


Claims 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney et al. (US 2013/0199527 A1) in view of Cruz-Gonzalez et al. (Expert Opinion in Drug Metabolism and Toxicology, Vol. 8(11), 2012, pages 1483-1493) and Patton et al. (Nature Reviews Drug Discovery, Vol. 6, January 2007, pages 67-74), the combination further in view of Song (US 2010/0016356 A1).
Smutney is drawn to a drug delivery device for dry powder inhaler delivery to the lungs. Smutney teaches delivery of argatroban. Cruz-Gonzalez teaches treating patients suffering from acute coronary syndrome with argatroban. See the rejection above over Smutney in view of Cruz-Gonzalez by themselves. Patton teaches a fairly similar pharmacokinetic profile in the case of inhaled and intravenous active agent, as of Patton, page 72, figure 5, reproduced above. See the rejection above over Smutney in view of Cruz-Gonzalez and Patton by themselves.

Song is drawn to argatroban in the form of a specific enantiomer thereof, to treat or prevent thrombosis and/or to inhibit platelet aggregation, as of Song, title and abstract. Song teaches a dose of 0.4 mg/kg, as of Song, paragraph 0026. As best understood by the examiner, this dose is for one specific enantiomer of argatroban. To the extent that the racemic mixture of argatroban was available instead of a specific enantiomer, the skilled artisan would have been motivated to have increased the dose of argatroban to have been 0.8 mg/kg.
Song differs from the claimed invention because Song does not teach intravenous administration
It would have been prima facie obvious for one of ordinary skill in the art to have administered the inhaled argatroban of Smutney in view of Cruz-Gonzalez using the dose taught by Song of 0.4 mg/kg for intravenously administered argatroban. Patton teaches that intravenous and inhaled active agent have similar pharmacokinetic profiles. As such, the skilled artisan would have been motivated to have administered inhaled argatroban, as of Smutney, using the dose taught by Song for predictable treatment or prevention of thrombosis or predictable inhibition of platelet aggregation with a reasonable expectation of success. To the extent that the racemic mixture of argatroban was available instead of a specific enantiomer, the skilled artisan would have been motivated to have increased the dose of argatroban to have been 0.8 mg/kg in order to have predictably achieved a similar therapeutic effect of the enantiomer desired by Song with a reasonable expectation of success.

As to claims 16 and 20, these claims require that the pharmaceutical composition is delivered to the heart at a therapeutic level and at a sub-therapeutic level to the rest of the body. This dose appears to be lower than the dose of 3-5 mg argatroban taught in the examples of the instant specification on page 30, paragraph 0157. As such, the skilled artisan would have expected that the argatroban, administered at the low dose taught by Song would have achieved the required therapeutic level in the heart and sub-therapeutic level elsewhere.


Claims 2-9, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Gonzalez et al. (Expert Opinion in Drug Metabolism and Toxicology, Vol. 8(11), 2012, pages 1483-1493) in view of O’Connor et al. (US 2006/0014698 A1).
Cruz-Gonzalez et al. (hereafter referred to as Cruz-Gonzalez) is drawn to argatroban for acute coronary syndrome, as of Cruz-Gonzalez, page 1483, title and abstract. Cruz-Gonzalez teaches treatment of unstable angina and a specific type of myocardial infarction, as of Cruz-Gonzalez, page 1484, left column, paragraph above section 2. Cruz-Gonzalez teaches using argatroban as a substitute to heparin during cardiopulmonary bypass, as of Cruz-Gonzalez, page 1488, left column, section 7.2.4.
Cruz-Gonzalez does not teach administration via inhalation.

O’Connor differs from the claimed invention because the disease taught by O’Connor to be treated is not acute coronary syndrome.
It would have been prima facie obvious for one of ordinary skill in the art to have administered argatroban, as of Cruz-Gonzalez, via nebulization, as of O’Connor, in order to have treated and/or prevented acute coronary syndrome, as of Cruz-Gonzalez. Cruz-Gonzalez is drawn to the use of argatroban for treatment and prevention of acute coronary syndrome. O’Connor teaches delivery of argatroban via nebulization, which results in its delivery via inhalation. As such, the skilled artisan would have been motivated to have delivered argatroban via inhalation in order to have predictably treated and/or prevented acute coronary syndrome with a reasonable expectation of success.
As to claim 2, the argatroban of both Cruz-Gonzalez and O’Connor is understood to read on the claimed requirements.
As to claim 3, the argatroban of both Cruz-Gonzalez and O’Connor is understood to read on the claimed requirements.
As to claims 4-5, O’Connor teaches a nebulizer and/or metered dose inhaler in paragraphs 0075-0076. The skilled artisan would have expected that this would have resulted in the formation of nebulized droplets.

As to claim 7, O’Connor teaches administering the active agent via various commercial brands of inhalers, as of O’Connor, paragraph 0058. As best understood by the examiner, the brand referred to as “HandiHaler” would appear to be a small inhaler that the patient could carry around in his or her hands and self-administer.
As to claim 8, O’Connor appears to teach a single administration every four hours, as of paragraph 0076. This is understood to read on the required about 1 inhalation.
As to claim 9, Cruz-Gonzalez teaches the following, as of page 1486, right column, paragraph entitled “Clinical Efficacy”, reproduced below.

    PNG
    media_image1.png
    328
    656
    media_image1.png
    Greyscale

The teaching of prophylaxis and treatment of thrombotic events is understood to read on the required clotting.
As to claim 11, this is an independent claim requiring preventing of acute coronary syndrome via inhalation of an antithrombotic compound. Cruz-Gonzalez 
As to claim 12, Cruz-Gonzalez teaches the following, as of page 1485, right column, second to last paragraph, reproduced below.

    PNG
    media_image2.png
    288
    648
    media_image2.png
    Greyscale

As to claim 13, Cruz-Gonzalez teaches treatment of patients who have ischemic stroke with argatroban, as of Cruz-Gonzalez, page 1486, right column, paragraph reproduced in the above rejection of claim 9.
As to claim 14, Cruz-Gonzalez teaches administration to patients who have undergone heart valve replacement with a mechanical valve, as of Cruz-Gonzalez, page 1486, right column, paragraph reproduced in the above rejection of claim 9.

As to claim 17, this is an independent claim that recites administration of one of various types of drugs via inhalation to treat acute coronary syndrome, wherein one type of drug is a direct thrombin inhibitor. The teachings of Cruz-Gonzalez and O’Connor render obvious the administration of argatroban via inhalation, as explained in the above rejection of claim 2. As such, claim 17 is rejected for essentially the same reason as to why claim 2 is rejected.



No Rejection for Lack of Enablement
The examiner notes that during patent office prosecution, claims drawn to the prevention of a disease are often subjected to rejections for lack of enablement. However, in this case, the prior art appears to provide enablement for the concept of prevention in acute coronary syndrome. In support of this position, the examiner cites Amsterdam et al. (Circulation, Vol. 130, 2014; pages e344-e426). Amsterdam et al. (hereafter referred to as Amsterdam) is drawn to the management of patients with certain types of acute coronary syndrome, as of Amsterdam, page e344, title. Amsterdam teaches prevention at many points through the article. For example, Amsterdam teaches prevention of further complications, as of Amsterdam, page e368, right column, section 3.3.2. In another part of the reference, Amsterdam teaches administration of anticoagulants to prevent blood clotting in patients with a percutaneous coronary intervention (abbreviated as PCI), as of Amsterdam, page e374, 
The examiner clarifies that Amsterdam does not anticipate the claimed invention because, while Amsterdam teaches administration of antiplatelets and anticoagulants, they are not administered by inhalation.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,668,015. Although the of the following reasons:
The instant claim is drawn to a method of prophylactic treatment of acute coronary syndrome. This method entails administering an anticoagulant or antiplatelet agent to a patient in need thereof.
The conflicting claims are drawn to a method of administering agratroban via inhalation for prophylactic treatment of acute coronary syndrome.
The instant and conflicting claims differ at least because the conflicting claims recite argatroban, whereas the instant claims are drawn to an anticoagulant or antiplatelet generically. Nevertheless, the subject matter of the conflicting claims is fully within the scope of that of the instant claims, thereby effectively anticipating the subject matter of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 19 April 2021 (hereafter referred to as applicant’s response). In applicant’s response, applicant argues that the claim amendments render the previously applied rejections moot. In response, the examiner has written new rejections, as set forth above. As applicant has not provided substantive arguments that address the currently pending rejections, the examiner has not substantively addressed applicant’s arguments in this office action.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612